Citation Nr: 0832312	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he has PTSD due to alleged service 
stressors in Vietnam.  38 C.F.R. § 3.304(f) (2007).  
According to his service personnel records, the veteran was 
stationed in Thailand during the Vietnam War.  He asserts, 
however, that he served on temporary duty in Cam Ranh Bay, 
Vietnam, from July 1967 to January 1968.  His service medical 
records demonstrate that in August 1967, he received 
treatment at the 12th USAF Hospital, located in Cam Ranh Bay, 
thus verifying his presence in Vietnam during that time 
period.  His military occupational specialty is listed as 
aircraft maintenance specialist.  Service personnel records 
show that he was awarded decorations indicating service in 
Vietnam, but not evidencing combat.  His service medical 
records are negative for a psychiatric disorder.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In numerous 
written statements, the veteran cited stressors involving 
incoming mortar rounds and rocket attacks from hostile forces 
while he was stationed on temporary duty in Cam Ranh Bay from 
July 1967 to January 1968.  These are stressors that may be 
capable of verification.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (mortar or rocket attack may in some cases be a 
satisfactory stressor for PTSD).  As the veteran has 
additionally supplied a time period during which the attacks 
took place, an attempt to verify the claimed stressor should 
be made.

The veteran has also reported his duty on the flight line in 
Cam Ranh Bay as a stressor.  The veteran described witnessing 
the crash landings of planes that had been damaged by enemy 
fire during flight.  He reported that several of the crash 
landings involved fatalities.  The fatalities may be 
verifiable.  Accordingly, an attempt should be made to verify 
those claimed stressors.

Finally, the veteran reported the death of his good friend, a 
fellow aircraft mechanic, as a stressor.  This friend was 
killed when the plane he was in was shot down by enemy fire.  
The veteran did not provide details sufficient to allow for 
verification of that event.  On remand, the veteran should be 
afforded the opportunity to submit further evidence regarding 
the death of his friend.

As the evidence does not show that the veteran engaged in 
combat, the alleged stressors must be verified by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Because the veteran has provided detailed evidence sufficient 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, the RO should attempt to verify the 
listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide 
additional details concerning the death 
of his friend, the crew chief, 
including specifically his name and his 
unit.  Then conduct any further 
development considered necessary to 
obtain evidence identified by the 
veteran to verify this and any 
additional stressors.  
 
2.  Following receipt of the above-
noted information, request that the 
United States Army & Joint Services 
Records Research Center (JSRRC) perform 
a search of the unit history of the 
"834th Maintenance Unit" in Cam Ranh 
Bay between August 1967 and November 
1967 in an attempt to verify whether 
the veteran's unit came under rocket or 
mortar attacks while stationed in 
Vietnam.  Additionally request JSRRC to 
verify the shooting down of a plane in 
the veteran's unit in approximately 
December 1967, and the death of his 
friend.  Finally, request that JSRRC 
determine whether there were crash 
landings of planes, with associated 
fatalities, at Cam Ranh Air Force Base 
that had been damaged by enemy fire 
during flight, between August 1967 and 
November 1967.

3.  If any of the above stressors are 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any PTSD is 
related to service.

a.  Prior to the examination, 
specify for the examiner the 
stressor or stressors that it is 
determined are established by the 
record, and instruct the examiner 
that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD, and should specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met.  Any 
further indicated special studies, 
including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner. All opinions expressed by 
the examiner must be accompanied by 
a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the veteran's military 
service.

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

